Citation Nr: 0937680	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-26 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims of 
entitlement to service connection for right and left knee 
disabilities and a low back disability.  The appellant 
submitted a notice of disagreement in March 2006 and 
subsequently perfected his appeal in August 2006.

In April 2008, the appellant presented sworn testimony during 
a personal hearing in Phoenix, Arizona, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.

These claims came before the Board in June 2008.  At that 
time, the Board denied the appellant's claim of entitlement 
to service connection for a right knee disability and 
remanded his claims of entitlement to service connection for 
left knee and low back disabilities for additional 
evidentiary development.  Such development having been 
accomplished, these claims have been returned to the Board 
for adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from a left knee 
disability that is the result of a disease or injury in 
service, or is the result of a service-connected disability.

2.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from a low back 
disability that is the result of a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1133, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2008); see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

2.  A low back disability was not incurred in or aggravated 
by active military service and may not be presumed to be.  
38 U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claims

The appellant contends that he is entitled to service 
connection for a left knee disability that is either the 
direct result of service or secondary to a service-connected 
disability.  He further contends that he is entitled to 
service connection for a low back disability that is the 
direct result of service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a).  The United States Court of Appeals for 
Veterans Claims (Court) has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id.

The appellant's VA treatment records demonstrate the current 
state of his left knee and low back disabilities.  According 
to an April 2005 VA Medical Center (VAMC) x-ray report, the 
appellant was diagnosed with disc space narrowing at multiple 
levels in the lumbar spine, spondylosis, levoscoliosis and 
minimal grade I spondylolisthesis at L2-3 and L3-4, probably 
on a degenerative basis.  See VAMC x-ray report; April 15, 
2005.  In December 2008, the appellant was diagnosed with 
chronic left knee strain with slight functional impairment.  
See VA orthopedic examination report; December 22, 2008.  The 
Board is satisfied by the evidence of current disability.

Review of the appellant's service treatment records revealed 
that upon entry into service, all of the appellant's systems 
were considered normal and he stated he was in good health.  
See Standard Form (SF) 88 & 93; service entrance examination 
reports; August 26, 1976.  In August 1977, the appellant 
complained of left knee pain.  Upon physical examination, the 
left knee demonstrated some swelling and tenderness, but had 
full range of motion.  X-rays revealed no apparent fracture.  
See Service Treatment Record; August 23, 1977.  In January 
1980, the appellant complained of low back pain after picking 
up gear.  Physical examination revealed limited range of 
motion but the low back was non-tender.  The assessment was 
low back pain.  See Service Treatment Record; January 29, 
1980.  The appellant continued to complain of low back pain 
in February 1980, though normal range of motion was 
indicated.  See Service Treatment Records; February 26, 1980 
- February 28, 1980.  Upon separation from service, all of 
the appellant's systems were considered normal.  See SF 88; 
service separation examination report; July 20, 1980.  
Accordingly, the Board finds that the appellant did 
experience injury to his left knee and low back in service.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  There is no evidence to show that the 
appellant had arthritis of the low back within one year of 
service.  The appellant cannot benefit from the presumption.  
See id.

The final question before the Board is whether the 
appellant's current left knee and low back disabilities are 
related to those injuries he sustained in service.  

Initially, the Board notes that the appellant had advanced 
his claim for a left knee disability, to include as secondary 
to his "service-connected" right knee disability.  In June 
2008, the Board denied the appellant's claim of entitlement 
to service connection for a right knee disability.  The 
appellant is not service connected for any other 
disabilities.  Accordingly, his claim of entitlement to 
secondary service connection must fail.  See Allen, supra.

The only evidence in support of the appellant's claims 
consists of his lay statements alleging that his current 
disabilities are due to service.  The Board acknowledges that 
the appellant is competent to give evidence about what he 
experiences; for example, he is competent to discuss his left 
knee and low back pain.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the post-service treatment records and the 
negative VA medical opinion cited below.

In fact, in a statement dated in August 1993, the appellant 
stated that he suffered from a work-related injury to his 
back in 1986 and was attempting to be compensated through 
Workers' Compensation.  See Appellant's statement; August 5, 
1993.  Later, during his April 2008 Travel Board hearing, the 
appellant was unable to specifically identify how he injured 
his left knee in service.  He stated that he "probably" 
injured his left knee working on the deck of his ship.  See 
Travel Board hearing transcript, p. 3; April 8, 2008.  During 
his VA examination, the appellant indicated that he injured 
his low back in 1979 when he was pulling a boat by himself.  

Regarding the appellant's current statements that his left 
knee and low back disabilities are related to service, the 
Board places far greater probative value on the December 2008 
VA examination than it does on the more recent statements of 
the appellant, made in connection with his claim for monetary 
benefits from the government.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Such records are more reliable, in the Board's view, than the 
appellant's unsupported assertion of events now over two 
decades past; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

The December 2008 VA orthopedic examiner diagnosed the 
appellant with chronic left knee strain with slight 
functional impairment and multi-level degenerative disc 
disease of the lumbar spine with degenerative spondylosis.  
Based on the evidence of record, the examiner concluded that 
there was insufficient evidence to link the appellant's 
military service with his current left knee condition.  As 
such, it was less likely as not that the left knee disability 
was the result of his time in service.  The examiner also 
noted that even assuming the truth of the appellant's 
undocumented statement that he injured himself hauling a boat 
boom and his subsequent discomfort of the low back, this 
injury was insufficient to produce the current x-ray 
findings.  Therefore, it was considered less likely as not 
that any current low back condition was related to service.  
See VA orthopedic examination report, December 22, 2008.

Although the appellant has established that he currently 
suffers from left knee and low back disabilities, the 
evidence of record does not support a finding that these 
conditions are the result of his time in service.  The 
appellant's claims fail on element (3) of Hickson [medical 
nexus].  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Pelegrini II 
element requires notice of these five elements.  See id.

Prior to initial adjudication of the appellant claims, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions for the first three elements.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims. 

The June 2005 letter did not provide notice of the elements 
of degree of disability; and effective date.  See Dingess, 
supra.  Adequate notice of these elements was sent in a March 
2006 letter, which was followed by readjudication in June 
2006 and March 2008.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  The appellant did claim to 
have been treated at the St. Francis Hospital in Lacrosse, 
Wisconsin, the Mayo Clinic and the Long Beach Memorial 
Medical Center.  The Franciscan Skemp Medical Center in 
Lacrosse, Wisconsin, responded to a VA records request in 
October 2005, indicating that the appellant had not been 
treated there.  Records from the Gunderson Clinic, also in 
Lacrosse, Wisconsin, at a similar address, had already been 
associated with the file.  The Mayo Clinic and the Long Beach 
Medical Center both responded to VA records requests in 
October 2005, indicating that the appellant had not been 
treated at those facilities.  The appellant also indicated 
that further treatment records were available at the 
California Department of Labor, because of a workman's 
compensation claim that he filed in the 1980's.  VA received 
a response from the California Department of Labor, Division 
of Workers' Compensation, in August 2008, indicating that no 
records were available regarding the appellant's assertions.  
In August 2008, the appellant also indicated that he had no 
further evidence to submit in support of his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the appellant participated in a VA 
orthopedic examination in December 2008, the results of which 
have been included in the claims file for review.  The 
examination involved a review of the claims file, a thorough 
examination of the appellant, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claims.

Additionally, the Board finds there has been substantial 
compliance with its June 2008 remand directives.  The Board 
notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that 
the Appeals Management Center (AMC) scheduled the appellant 
for a medical examination and the appellant attended that 
examination.  The AMC later issued a rating decision and a 
Supplemental Statement of the Case in July 2009.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, 
supra, (finding that a remand by the Board confers on the 
appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected disability, is 
denied.

Entitlement to service connection for residuals of a low back 
injury is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


